IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


IN RE: PETITION OF THE TRUSTEE OF          : No. 28 EM 2016
THE ROOSEVELT-BENTMAN TRUST                :
FOR AMERICAN VOTERS ON BEHALF              :
OF SENATOR A, SENATOR B AND                :
REPRESENTATIVE C                           :
                                           :
                                           :
PETITION OF: PETER J. WIRS,                :
TRUSTEE                                    :


                                      ORDER



PER CURIAM

      AND NOW, this 20th day of April, 2016, the Application for Exercise of King’s

Bench Powers, the Application for Expedited Disposition, the “Rule Nisi (Order to Show

Cause),” and the Application for Leave to Reply to Answer are DENIED.